United States Department of Labor
Employees’ Compensation Appeals Board
______________________________________________
R.C., Appellant
and
DEPARTMENT OF THE ARMY, FOOD SERVICE
BRANCH UNIT, Mannheim, Germany, Employer
______________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2376
Issued: April 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 20, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated July 26, 2007, denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
September 12, 2005.
FACTUAL HISTORY
On April 24, 2007 appellant, then a 42-year-old food service worker, filed a traumatic
injury claim (Form CA-1). He stated that on September 12, 2005 he slipped on a ladder, shifted
his weight onto an injured knee and then landed on the floor. Appellant reported the incident as
occurring at 6:00 p.m. He described the injury as his whole left side, including earaches and
headaches. In a narrative statement, appellant stated that he was on a ladder cleaning the

kitchen, when it fell over and he fell to the floor. He reported that he landed on his upper back
and had a sharp pain on the left side of his body. Appellant stated that he told Mr. Wharton and
went to ask for forms to complete but no forms were available. According to him, he went to a
German physician the following day.
In a May 23, 2007 statement, appellant’s brother, a coworker, stated that appellant
reported the injury to his shift leader on the day of the injury. He stated that the next day
appellant told him of the fall from the ladder, and “we reported it to our manager.” According to
appellant’s brother he helped appellant fill out paperwork, but it must have been lost in between
change of management.
An employing establishment supervisor, Benjamin Mungin, submitted an April 23, 2007
statement that in September 2005 appellant reported that he had just fallen off a ladder near the
pots and pan area. He reported that appellant stated he did not need an accident report as he was
going to see his own German doctor. To the best of his recollection the incident occurred before
the noon meal. The supervisor stated that appellant went back to work without signs of injury
and did not contact him again regarding an accident report.
The record also contains an April 24, 2007 statement from William Fulgham, a food
service branch chief, who indicated that the shift leader on the date of the alleged injury was
Mr. Mungin, not Mr. Wharton. He asserted that appellant told Mr. Mungin that he fell on his
knees, not on his upper back, and no accident report was filed.
With respect to medical evidence, the record contains a June 29, 2007 report from
Dr. Michael Gumbel, a family practitioner, indicating appellant was under his care from
September 1, 2006 for lower back pain. Appellant also submitted a March 7, 2007 cervical spine
magnetic resonance imaging (MRI) scan report showing a paramedian small disc prolapse at
C6-7. In a report dated March 7, 2007, a physician indicated that appellant had cervical
symptoms of unknown etiology. The history noted a basketball accident in 1985 and knee
surgery in 1994. The record also contains medical reports in German dated January 20 and
March 30, 2006. These reports do not refer to a September 2005 incident.
On July 10, 2007 appellant submitted form reports from a Dr. K. Kleine. The dates of the
reports are illegible and written in German, although a duty status report (Form CA-17) contains
a description in English of a fall from a ladder landing on neck and upper back. In an attending
physician’s report (Form CA-20), Dr. Kleine checked a box “no” as to whether the condition
found was causally related to appellant’s employment injury.
In a report dated July 18, 2007, Dr. Nathan Negin, an internist, opined that appellant had
injuries to multiple levels of the cervical spine that prevented him from performing his job
duties. Dr. Negin reported that appellant had been treated by Dr. Kleine for lower back pain in
May 2005 and commencing in January 2006, with treatment for cervical symptoms in June 2005
and March 2007. Dr. Negin stated appellant’s history, physical examination and MRI scan
results were consistent with an injury to the neck and upper back, with x-rays showing
degenerative changes at C7 and L4-5. He concluded that appellant should receive a neurological
evaluation.

2

By decision dated July 26, 2007, the Office denied the claim for compensation. The
Office found the evidence was insufficient to establish that the event occurred as alleged, as there
were several discrepancies between appellant’s account of the injury and the employing
establishment. The Office found that lack of confirmation of the injury, late official notice,
continuing to work without apparent difficulty and the lack of contemporaneous medical
evidence cast doubt on the reliability of appellant’s statements.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that he or she sustained an injury while in the performance of duty.2 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether “fact of injury” has been established. Generally
“fact of injury” consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the
employment incident caused a personal injury, and generally this can be established only by
medical evidence.3
The Office’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.4 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.5
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.6

1

5 U.S.C. §§ 8101-8193.

2

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

3

See John J. Carlone, 41 ECAB 354, 357 (1989).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

5

Id.

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

ANALYSIS
The Office based the denial of the claim on the first element of fact of injury, that is,
whether appellant actually experienced the employment incident alleged to have occurred.
Appellant alleged that he slipped off a ladder on September 12, 2005 while in the performance of
duty and landed on his upper back. The Office found appellant had not established that the
incident occurred as alleged. While the Board has held that circumstances such as late
notification of injury, lack of confirmation of injury and failure to obtain medical treatment may
cast doubt on appellant’s statements,7 the Office did not fully consider the relevant factors on
this issue.
It is well established that an employee’s statement regarding the occurrence of an
employment incident is of great probative value and will stand unless refuted by strong or
persuasive evidence.8 In addition, there is evidence supporting appellant’s statement regarding
the occurrence of an employment incident. The statement from the shift leader, Mr. Mungin,
confirms that appellant gave notice of the incident. Mr. Mungin indicated that appellant notified
him that he had fallen off a ladder on the day of the incident. While Mr. Fulgham states that
appellant told Mr. Mungin that he fell on his knees, not his back, Mr. Mungin did not provide
any information that is inconsistent with appellant’s account of the incident.
In view of appellant’s statement and the prompt notification of a fall from a ladder given
to his supervisor, the Board finds the evidence is sufficient to establish that on or about
September 12, 2005 appellant fell off a ladder as alleged. The issue then shifts to the second
element of fact of injury. To meet his burden of proof to establish an injury in the performance
of duty, appellant must submit probative medical evidence on causal relationship between a
diagnosed condition and the employment incident. Appellant did not submit any probative
medical evidence on the issue presented. The form reports from Dr. Kleine do not provide a
complete factual and medical background, and the only statement on causal relationship with
employment is a checkmark “no.” None of the medical reports of record provide a detailed
history of the employment incident and a rationalized medical opinion on causal relationship.
Dr. Negin, for example, did not provide a history of a September 2005 fall from a ladder.
The Board accordingly finds that appellant did not meet his burden of proof to establish
an injury in the performance of duty. Appellant did not submit probative medical evidence in
support of his claim.
CONCLUSION
Appellant did not establish an injury in the performance of duty on September 12, 2005
as the medical evidence is insufficient to meet his burden of proof.

7

See Betty J. Smith, 54 ECAB 174 (2002).

8

Thelma Rogers, 42 ECAB 866 (1991).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 26, 2007 is modified to reflect that the evidence supports an
employment incident and is affirmed as modified.
Issued: April 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

